TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00487-CV


                                  Darrell J. Harper, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-14-004224, THE HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Darrell J. Harper, proceeding pro se, filed a notice of appeal in the

trial court on September 21, 2021. However, Harper has been designated a vexatious litigant

and is on the State of Texas’ list of vexatious litigants compiled by the Office of Court

Administration (OCA). See Tex. Civ. Prac. & Rem. Code §§ 11.101 (generally authorizing court

to enter order prohibiting person from filing “a new litigation” pro se without permission

from local administrative judge when court, after notice and hearing, finds that person is

“vexatious litigant”), .104(b) (requiring OCA to “post on the agency’s Internet website a list

of vexatious litigants subject to prefiling orders”), .054 (listing criteria for finding plaintiff

vexatious litigant); OCA List of Vexatious Litigants Subject to a Prefiling Order, available at

https://www.txcourts.gov/judicial-data/vexatious-litigants/ (last visited Dec. 17, 2021).

               The OCA list reflects that Harper is subject to a prefiling order that was filed in

Travis County in January 2015 specifically prohibiting him “from filing new litigation in any
court in this State without permission from a local administrative judge in each new litigation.”

See http://www.txcourts.gov/media/843678/Darrell-Harper.pdf (last visited Dec. 17, 2021); see

also Tex. Civ. Prac. & Rem. Code §§ 11.102 (generally prohibiting vexatious litigant from filing

“new litigation” without permission from local administrative judge), .103 (generally prohibiting

clerk of court from filing “litigation, original proceeding, appeal, or other claim presented,

pro se, by a vexatious litigant subject to a prefiling order under Section 11.101 unless the litigant

obtains an order from the appropriate local administrative judge described by Section 11.102(a)

permitting the filing”); Douglas v. Government Emp. Ins. Co., No. 01-12-00129-CV, 2013 WL

1490497, at *1 (Tex. App.—Houston [1st Dist.] Apr. 11, 2013, no pet.) (mem. op.) (describing

chapter 11 prefiling requirements for vexatious litigants); Johnson v. Hughey, No. 06-12-00079-

CV, 2012 WL 4761546, at *1 (Tex. App.—Texarkana Oct. 5, 2012, no pet.) (mem. op.) (same).

                By order dated November 19, 2021, we notified Harper that he was required to

obtain the permission of the local administrative judge to file this appeal, provided him with the

address of the local administrative judge, and ordered him within thirty days of the date of the

order to demonstrate to this Court that he had obtained permission from the local administrative

judge to file this appeal. See Tex. Civ. Prac. & Rem. Code §§ 11.101–.003. We also notified

him that if he failed to comply with the order within 30 days, we would dismiss this appeal.

                Harper has failed to demonstrate that he has obtained the local administrative

judge’s permission to file this appeal. Accordingly, we dismiss this appeal. See Silver v. Abbott,

No. 03-19-00706-CV, 2019 WL 6139503, at *1 (Tex. App.—Austin Nov. 20, 2019, no pet.)

(mem. op.) (dismissing appeal because vexatious litigant that was subject to prefiling order failed

to comply with chapter 11’s requirement of obtaining local administrative judge’s permission to

file appeal).

                                                 2
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed

Filed: December 31, 2021




                                               3